Citation Nr: 0940335	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-07 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
low back strain, with herniated disc at L4-L5.

2.  Entitlement to an evaluation in excess of 20 percent for 
peptic ulcer disease with history of prepyloric ulcer.

3.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from September 1990 to October 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to increased 
evaluations for low back, ulcer, and hypertension 
disabilities.  

The August 2007 decision also denied entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU), finding that new and material evidence had not been 
submitted to reopen a previously denied claim; the Board 
notes that the new and material standard is not applicable to 
claims for increased evaluation or TDIU.  The Veteran did not 
appeal that determination.

The Veteran and his wife testified at an August 2009 hearing 
held at the Board's Washington, DC, offices before the 
undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is of record. 

During his August 2009 hearing, the Veteran raised claims of 
entitlement to service connection for left and right leg, 
left and right knee, and right wrist disabilities, all 
claimed as secondary to his service connected low back 
disability, as well as service connection for headaches as 
secondary to his service connected hypertension.  The 
Veteran's representative also again raised the issue of TDIU.  
Further, the claims folder does not reflect that the RO has 
taken action to resolve earlier claims of service connection 
for psychiatric disabilities.  These claims are referred to 
the RO for the appropriate action, to include consideration 
of the Veteran's TDIU claim under the correct standard.


FINDINGS OF FACT

1.  A low back strain, with herniated disc at L4-L5 is 
manifested by severe limitation of motion, with flexion to 45 
degrees and additional limitation of motion secondary to 
pain.  There is no showing of unfavorable ankylosis or the 
functional equivalent. 

2.  The Veteran's service-connected peptic ulcer disease is 
manifested by moderately severe symptoms, such as weight 
loss, nausea, vomiting, gastrointestinal tract bleeding, and 
flare-ups five to six times a year.

3.  The Veteran has not been shown to have predominant 
diastolic blood pressure readings of 110 or more or 
predominant systolic readings of 200.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for the orthopedic manifestations of a low back 
strain, with herniated disc at L4-L5 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2009). 

2.  The criteria for a rating of 40 percent for peptic ulcer 
disease with history of prepyloric ulcer have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.112, 4.114, Diagnostic Code 7305 
(2009).

4.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic 
Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Here, legally sufficient notice was provided prior to the 
initial adjudication of the claims in April 2007 
correspondence.  This letter notified the Veteran of the 
elements of a claim for increased evaluation, described the 
evidence and information necessary to substantiate his 
claims, and set forth the respective responsibilities of VA 
and the Veteran in obtaining such.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The letter also included information regarding VA policies 
and practices with respect to assignment of effective adtes 
and disability evaluations.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran has been afforded an 
opportunity to participate in the adjudication of his claims 
in a meaningful way.  In any event, the Veteran has neither 
alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009)

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO here has provided several VA examinations, and has 
assisted the Veteran in obtaining and associating with the 
claims file treatment records from all his identified private 
care providers.  He does not receive ongoing VA treatment.  
The Veteran was able to testify at a Board hearing and 
present evidence and argument pertaining to his claim.  The 
Board notes that although at that hearing the Veteran 
indicated that all his disabilities had worsened since the 
most recent VA examination, remand for further examinations 
is not warranted.  Updated treatment records and the 
Veteran's testimony provide an adequate basis upon which to 
assign evaluations.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Laws and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  


A.  Evaluation of Low back Strain with Herniated Disc at L4-
L5

The appellant seeks a disability rating in excess of 40 
percent for this disability.

Disabilities of the spine are rated under a general formula.  
Disc disease, as intervertebral disc syndrome, may be rated 
either based upon limitation of motion or upon the frequency 
and duration of incapacitating episodes.  38 C.F.R. § 4.71a, 
Code 5243.  An incapacitiating episode is defined in the 
regulations as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  
38 C.F.R. § 4.71a, Code 5243, Note (1).  In this case, there 
is no competent evidence of any incapacitating episodes, and 
hence evaluation is best assigned based on the degree of 
limitation of motion.  

The applicable criteria provide that a 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a.  Moreover, the impact of factors such as 
pain, lack of endurance, fatigability, and weakness must be 
considered in determining the full extent of actual 
functional impairment.  38 C.F.R. §§ 4.40, 4.45,4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Note (5) provides that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of  vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal  margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or  cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable  ankylosis.  
38 C.F.R. § 4.71a, General rating Formula, Notes (2) and (5).

On VA examination in March 2007, the Veteran reported severe 
back pain with L5-S1 radiculopathy in the left lower 
extremity.  He did report fatigability, limitation of 
repetition and lack of endurance.  He had no incapacitating 
episodes over the past 12 months.  On examination, the 
Veteran had a limping gait and ambulated with a cane.  He had 
mild paraspinal tenderness in the lumbar spine and was unable 
to perform lumbar range of motion secondary to pain.  He had 
diffuse muscle spasms, pain with movement and fatigue with 
movement.  Motor examination showed 4-/5 motor strength in 
the left lower extremity distally and 4/5 proximally.  The 
Veteran had 5/5 in the right lower extremity.  Sensory 
examination was decreased in the left in the L5-S1 
distribution.  Reflexes were 1+ throughout and he had a 
positive Lasegue sign on the left at 30.  The diagnosis was 
lumbar spondylosis with severe lumbar radiculopathy and grade 
I retrolisthesis, L5-S1.

On VA examination in October 2008, the Veteran presented with 
complaints of back pain that radiated to his left leg.  He 
also had some numbness is the posterior area of his left 
calf.  On examination, the Veteran had forward flexion from 0 
to 45 degrees, extension to 5 degrees, lateral bending to 10 
degrees and lateral rotation to 10 degrees.  Range of motion 
was limited by pain; the examiner commented that it was 
"conceivable" that pain could cause additional functional 
impairment, but he could not estimate such to any degree of 
medical certainty..  The Veteran had a minimally antalagic 
gait but was able to walk with a cane.  He had decreased 
sensation to light touch in the left calf posteriorly.  
Otherwise his sensation was intact to light touch throughout.  
The diagnosis was lumbar strain.  The examiner stated that 
the Veteran should be able to perform sedentary work. He also 
speculated that the Veteran was not demonstrating his full 
capabilities, though he did state there was objective 
evidence of low back pain.

Private medical records reflect continued complaints of low 
back pain and limitation of motion, but no measurements are 
provided with respect to range of motion.  At the August 2009 
hearing, the Veteran and his wife reported that the he has 
constant low back pain and stiffness.  Medications and a TENS 
unit were not effective treatment.  He could not sit, stand, 
or walk for any extended period, and he found it impossible 
to participate in sports with his children.  Surgery had been 
recommended, but the chances of success did not merit the 
risk.

An evaluation in excess of 40 percent under the General 
Formula requires ankylosis.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.  The competent medical evidence, 
including the October 2008 VA orthopedic examination, shows 
that the Veteran retains motion in the thoracolumbar spine. 
Ankylosis was not found in the March 2007 and October 2008 VA 
orthopedic examinations, and there have been no other 
reported findings of ankylosis.

A schedular evaluation in excess of 40 percent is not 
assignable for the Veteran's service connected low back 
disability.  The Veteran has retained some movement of the 
lumbar spine.  Despite the extent of the actual functional 
limitation due to pain and fatigability, unfavorable 
ankylosis, required for assignment of an increased 
evaluation, is not shown.  The Veteran is able to achieve, 
and generally maintain, a neutral posture.  The criteria for 
an increased schedular evaluation are not met.  

The Board has also considered assignment of an extraschedular 
evaluation.  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service connected disability at issue are inadequate.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, 
Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, 22 Vet. App. 111 (2008).

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and it is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Thun, supra.

In this case, the rating schedule is adequate.  It fully 
contemplates the described symptomatology and allpws for 
higher levels of functional disability than that currently 
assigned should the condition worsen.  Therefore, no referral 
for extraschedular consideration is required.

The Board notes that the currently applicable criteria for 
evaluation of spine disabilities permit separate evaluations 
for neurological manifestations.  Here, the Veteran has 
initiated a specific claim for service connection of left and 
right leg disabilities secondary to the lumbar spine, which 
must be developed and considered in the first instance by the 
RO. 

B.  Evaluation of Peptic Ulcer Disease

The Veteran's ulcer disease is currently evaluated under Code 
7805, for a duodenal ulcer.  The Board agrees that given the 
described manifestations and symptomatology, as well as the 
anatomical location involved, that this Diagnostic Code is 
the most appropriate for evaluation of the disability. 

Diagnostic Code 7305 provides that moderate duodenal ulcer, 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration; or with continuous 
moderate manifestations, is rated 20 percent disabling.  
Moderately severe duodenal ulcer, with less than severe but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year, is 
rated 40 percent disabling.  Severe duodenal ulcer, with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, is rated 60 percent disabling.  
38 C.F.R. § 4.114. 

On VA examination in March 2007, the Veteran reported that he 
had lost 20 pounds in the last two weeks as a result of 
vomiting.  No hernia was present.  His abdomen was distended 
but non-tender.  There were no palpable masses or 
organomegaly.  An X-ray of his upper GI revealed a bulbar 
narrowing and focal food edema consistent with duodenitis.  
There was also minimal esophageal reflux.  The examiner 
opined that many of the reported symptoms, including vomiting 
and weight loss, were due to newly diagnosed diabetes 
mellitus.

The Veteran underwent another VA examination in November 
2008.  The examiner noted that over the years the Veteran had 
taken medications for his condition.  He currently had 
ongoing complaints of reflux symptoms.  He denied hemetemesis 
but complained of intermittent diarrhea without blood in his 
stool.  He reported that he was hospitalized in 2004 due to 
an upper GI bleed secondary to an ulcer.  A hernia was not 
present.  There was increased tympany over the entire abdomen 
compatible with gas.  There was upper right quadrant and 
epigastris tenderness compatible with Chapman's reflex areas 
for signs on chronic duodenitis.  The diagnosis was peptic 
ulcer disease/duodenitis with epigastric pain and reflux 
symptoms.  The examiner noted that the Veteran's GI symptoms 
of epigastric pain and palpable tenderness in epigastrium 
indicates refractoriness to current treatment (antacid) and 
likely continuing of duodenitis with reflux.

Private medical records through June 2009 show continued 
complaints of epigastric distress, with nausea and vomiting.  
There was evidence of rectal blood, with diarrhea.  At the 
August 2009 hearing, the Veteran and his wife reported 
continual use of medications for control of gastrointestinal 
problems.  It is of limited benefit, and the medications are 
changed periodically.  Flare-ups of more severe symptoms 
occurred about five times a year.  They additionally noted 
that the nausea and diarrhea symptoms predated the diagnosis 
of diabetes by at least a decade.

An increased, 40 percent evaluation is warranted under Code 
7305, for moderately severe symptoms of ulcer disease.  
Although the Veteran does not meet all the criteria for an 
increased evaluation, the overall disability picture 
presented more closely resembles that for a 40 percent 
evaluation.  Nearly constant epigastric distress is noted in 
treatment records and reported by the Veteran.  While 
sustained weight loss is not shown, the Veteran has shown 
episodic weight fluctuations relatable to his 
gastrointestinal symptoms.  His five or so flare-ups a year 
are more than that required for a 20 percent evaluation.  
Esophageal and rectal bleeding have been found, although 
anemia is not shown.  Resolving all reasonable doubt in favor 
of the Veteran, the criteria for a higher, 40 percent 
evaluation are met.

The next higher, 60 percent evaluation is not warranted.  
Definite impairment of health due to anemia and sustained 
weight loss are not shown, and bleeding, while present, 
appears to be a minor consideration at this time.  Because a 
higher schedular evaluation which potentially reflect the 
Veteran's worsening symptoms and manifestations is available, 
the Board additionally finds the rating schedule to be 
adequate, and referral for extraschedular consideration is 
not warranted.  38 C.F.R. § 3.321(b); Thun, supra.

C.  Evaluation of Hypertension

The rating schedule provides for a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; for a history of diastolic 
pressure predominantly 100 or more with a requirement for 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(2009).

The Veteran argues that because he has required adjustment of 
his medications, with larger doses, his hypertension is shown 
to be worse, and a higher evaluation is warranted.

The Veteran underwent a VA examination in October 2005.  The 
Veteran's blood pressure was 132/88, 128/80 and 120/84.  The 
diagnosis was essential stage 1 hypertension.

The Veteran underwent a VA examination in March 2007.  The 
Veteran reported that he was on Lotrel for his hypertension.  
The Veteran's blood pressure was 148/99, 144/89 and 144/88. 

The Veteran again underwent a VA examination in October 2008.  
His blood pressure readings were 150/100, 159/99 and 131/91.

Private treatment records from the CHC Center revealed 
numerous blood pressure readings from October 1998 to January 
2009.  Of the many blood pressure readings, only a January 
1997 reading of 140/112, an August 2007 reading of 156/110 
and an October 2007 reading of 168/116 revealed diastolic 
pressure of 110 or more.  The records revealed no readings of 
systolic pressure of 200 or more.  

Private records from Dr. SAH of the CR Family Practice dated 
in May and June 2009 reveal blood pressure readings of 
140/80, 128/80, and 140/90.

There are only two instances, in August 2007 and in October 
2007, when the Veteran had a diastolic pressure reading of 
110 or more reflected in the record.  The remaining diastolic 
readings have all been under 110 and have not approximated 
this number.  There have been no recorded instances of a 
systolic blood pressure reading of 200 or more, nor have 
readings approximated those numbers.  The evidence is 
therefore against a finding that diastolic blood pressure is 
predominantly 110 or more or that systolic blood pressure is 
predominantly 200 or more.  The Veteran's use of additional 
medications or higher doses of medication is not relevant to 
the assigned rating, so long as that treatment continues to 
show control of diastolic and systolic pressures.

As there is no evidence of the blood pressure readings needed 
for a higher rating, the preponderance of the evidence is 
against the initial assignment of an evaluation in excess of 
10 percent for hypertension.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21.

Because a higher schedular evaluation which potentially 
reflect the Veteran's worsening symptoms and manifestations 
is available, the Board additionally finds the rating 
schedule to be adequate, and referral for extraschedular 
consideration is not warranted.  38 C.F.R. § 3.321(b); Thun, 
supra.


ORDER

Entitlement to an evaluation in excess of 40 percent for low 
back strain with herniated disc L4-L5 is denied.

Entitlement to an evaluation of 40 percent for peptic ulcer 
disease with history of prepyloric ulcer is granted.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


